Citation Nr: 0714714	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen the veteran's service connection claim for 
schizophrenia.  The RO issued a notice of the decision in 
April 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) in September 2003.  Subsequently, in March 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in April 2004, the veteran timely filed a 
substantive appeal.  The RO supplied Supplemental Statements 
of the Case (SSOCs) in May 2004, September 2004 and November 
2004.

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2007 where the veteran and his 
wife presented as witnesses.

While the RO declined to reopen the veteran's claim for 
service connection for schizophrenia, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in an 
August 1978 decision, and the RO continued and confirmed that 
decision in June 1983; the veteran did not appeal either 
decision.  

2.  The evidence submitted since the June 1983 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1983 RO decision that denied the veteran's claim 
for service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

2.  New and material evidence has not been received, and the 
claim seeking service connection for schizophrenia may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Here, letters in November 2002 and March 2006 provided the 
veteran VCAA notice, including of what was necessary to 
establish the underlying claim of service connection, and of 
his and VA's responsibilities in claims development.  They 
also advised him that he needed to submit new and material 
evidence to reopen the claims, as well as the relevant 
information necessary to grant the benefits sought.  The 
veteran has been notified of everything required, has had 
ample opportunity to respond and supplement the record, and 
has had ample opportunity to participate in the adjudicatory 
process.

Given that the claims to reopen are being denied, whether or 
not the veteran received notice regarding ratings or 
effective dates of awards is moot, and he is not prejudiced 
by the untimeliness of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The VCAA 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Accordingly, the Board finds that VA has 
met its assistance obligations in this case.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II. New and Material Evidence

a. Law & Regulations
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002).  If a veteran does not file a 
notice of disagreement with the RO decision within the 
applicable time period, 38 U.S.C.A. § 7105(c) provides that 
such a decision "shall become final and the claim will not 
thereafter be reopened or allowed. . . ."  38 U.S.C.A. § 
5108, however, provides an exception to this rule by 
requiring the Secretary to reopen a claim that has been 
finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his October 2002 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The RO issued a decision denying the veteran's claim for 
service connection for schizophrenia in August 1978 on the 
basis that schizophrenia was not incurred in or aggravated by 
service and confirmed this decision in June 1983.  The RO 
provided a notice of these decisions and of the veteran's 
appellate rights in August 1978 and July 1983 respectively, 
but the veteran did not file an NOD to either determination.

The August 1978 and June 1983 RO decisions both qualify as 
"final" decisions within the meaning of 38 U.S.C.A. § 
7105(c) because the veteran did not file a timely NOD in 
response to either decision.  The Board, therefore, lacks 
jurisdiction to entertain the veteran's claim for service 
connection unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), he supplies new and material evidence with 
respect to the last claim that had previously and finally 
been disallowed.

Evidence of record at the time of the June 1983 rating 
decision consisted essentially of the veteran's service 
medical records, which included the veteran's Medical Board 
Proceedings of June 1978 that found that the veteran's 
paranoid schizophrenia existed prior to service and was not 
aggravated by active duty.  Also of record was a November 
1978 VA examination report and a 1983 statement from a 
private doctor.  Evidence received since the June 1983 rating 
decision consists essentially of duplicate service medical 
records, post-service VA and private medical reports, 
including a May 2004 letter from M.B.F., MD, and the 
veteran's and his wife's testimony from the February 2007 
hearing.  The veteran also submitted a copy of a transcript 
from a television program.   

In the instant case, the post-June 1983 record reveals that 
the veteran has not provided new and material evidence with 
respect to the claimed psychiatric disorder.  

The VA treatment records (to include the veteran's medication 
history), private medical records, testimony and statements 
submitted are new to the extent that they were not previously 
of record and considered by the RO in June 1983.  However, 
they are not material evidence as they do not relate to an 
unestablished fact necessary to substantiate the claim.  The 
medical treatment records show, at most, post-service 
treatment for mental problems, but there is no indication 
that such is attributed to service.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).   Duplicate records by their very nature cannot be 
both new and material.  The transcript from a television 
program is not new and material given that it does not go to 
the question of whether the veteran has a psychiatric 
disability that was incurred in or aggravated by service.  

As to the veteran's recent testimony (and that of his 
spouse), such evidence cannot serve to provide a competent 
link between the current medical disability and service.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  As such, the lay 
testimony is not new and material evidence.   

The Board notes that the veteran offered a private medical 
report by Dr. M.B.F., dated April 2004, which discussed the 
possibility that the veteran's active service aggravated his 
preexisting schizophrenia.  This evidence is new, as the 
veteran had not offered it before the 1983 decision, and it 
is not cumulative of other evidence in the record.  This 
evidence is not considered "material" because it is not 
more than speculative as to a relationship between service 
and the veteran's psychiatric disability.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).  A later May 2004 letter from 
this doctor also failed to connect the veteran's post-service 
psychiatric disability to service.  At most, this letter 
recognizes that the doctor understands that the veteran 
wishes to link the two.  Consequently, this letter does not 
constitute new and material evidence.  In November 2003, this 
doctor noted that he had reviewed some paperwork.  With 
regard to "whether he had preexisting conditions prior to 
his military record," this doctor recommended another 
reevaluation.  However, as discussed above, VA examination is 
not afforded unless the claim is reopened.  Since this 
document or others as previously discussed are not new and 
material, a VA examination for reevaluation is not in order.  
Accordingly, the veteran's claim that was the subject of the 
June 1983 RO final decision is not reopened.  


ORDER

The veteran has not produced new and material evidence to 
reopen the claim for service connection for schizophrenia.  
The appeal is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


